Helvetia Asset Recovery,




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 27, 2015

                                   No. 04-14-00569-CV

                                      Burton KAHN,
                                        Appellant

                                             v.

                        HELVETIA ASSET RECOVERY, INC.,
                                   Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18355
                       Honorable Michael E. Mery, Judge Presiding


                       CORRECTED ORDER
        The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED. The
reply brief is due on April 13, 2015.


                                                  __________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court